Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record, both alone and in combination, fails to disclose nor sufficiently suggest a hinge pillar; a fender adjacent the hinge pillar; a sealed bladder including a first chamber and a second chamber in fluid communication with the first chamber, the first chamber being on the hinge pillar and the second chamber being in the fender; and a pressure sensor fixed to the second chamber and in fluid communication with the second chamber as claimed and arranged by applicant when read in light of the specification.
Claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665